Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
Cheng 2019/0194383 (paragraph 29) blends 5g of unsaturated PPO with 11.4g boron nitride along with other ingredients. This example lacks silica and contains much more BN than permitted by applicant’s claims.
Chen 2020/0247947 exemplifies (table 3) blends of 50 parts methacrylate modified PPO with 20-30 parts hollow borosilicate filler, 150-200 parts fused silica and other ingredients. This is much more silica than permitted by applicant’s claims. Furthermore, fused silica does not qualify as applicant’s “synthetic silica” (paragraph 21    of spec; comparison examples C1,C3).
Nakazumi 2021/0238381 exemplifies (#2) blends of 20 parts of vinyl functional PPO, 5 parts BN, 50 parts fused silica and other ingredients. This is much more silica than permitted by applicant’s claims. Furthermore, fused silica does not qualify as applicant’s “synthetic silica” (paragraph 21    of spec; comparison examples C1,C3). The BN does not appear to be spherical.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        5/17/22